internal_revenue_service department of the treasury number release date index no mr washington dc person to contact sean m dwyer id no telephone number refer reply to cc ita - cor-116128-01 date date dear mr this is in response to your letter dated date requesting a general information_letter on the deductibility of health club_dues as medical_expenses under sec_213 of the internal_revenue_code as you may know an information_letter calls attention to a well-established interpretation or principle of tax law it is advisory only and is not a binding determination by the internal_revenue_service sec_262 provides that except as otherwise expressly provided by the code no deduction is allowed for personal living or family_expenses items of a personal living or family nature are deductible as medical_care expenses to the extent expressly provided by sec_213 sec_213 of the code allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer a spouse or a dependent to the extent that those expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 defines medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure of function of the body sec_1_213-1 of the income_tax regulations further states that medical_care under sec_213 is strictly limited to expenses_incurred primarily for the prevention or alleviation of a physical or mental disease or defect an expenditure that is merely beneficial to the general health of an individual is not for medical_care and therefore is a nondeductible personal_expense rev_rul 1955_1_cb_307 states that fees paid to a health institute at which the taxpayer takes exercise rubdowns etc are ordinarily a personal_expense however fees paid to health institutes may be deductible as a medical expense if such treatments are prescribed by a physician and are substantiated by a statement by the physician that the treatments are necessary for the alleviation of a physical or mental defect or illness of the individual receiving the treatments thus in a particular situation fees for specific services provided by a health club may be deductible if the requirements discussed above are met however sec_274 specifically provides that no deduction shall be allowed for federal_income_tax purposes cor-116128 for membership in any club organized for business pleasure recreation or other social purpose i hope this information is helpful please call sean dwyer at the number above if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
